DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-7, 10-15 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device, comprising: 
a first body, provided with a front end and a rear end opposite to each other; a supporting member, with one terminal end pivotally connected to the rear end of the first body; 
a second body, pivotally connected to the other terminal end of the supporting member; and 
an input assembly, rotatably connected to the second body and suitable for being carried by the first body, wherein when a lower edge of the second body is located at the front end of the first body, the input assembly protrudes out from the front end of the first body and is inclined relative to the first body, 
wherein with pivoting of the supporting member relative to the first body and pivoting of the second body relative to the supporting member, the lower edge of the second body moves to the front end of the first body along the first body, 
wherein when the second body is opened up from the first body with the supporting member, the input assembly is carried by the first body, and a gap is provided between a free end of the input assembly away from the second body and the front end of the first body.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising a first body, a second body and an input assembly , furthermore the specific arrangement and operation amongst the three structure such that how each structure is position based on the pivoting position; for more details  wherein with pivoting of the supporting member relative to the first body and pivoting of the second body relative to the supporting member, the lower edge of the second body moves to the front end of the first body along the first body, wherein when the second body is opened up from the first body with the supporting member, the input assembly is carried by the first body, and a gap is provided between a free end of the input assembly away from the second body and the front end of the first body, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841